              Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

___________________________________
                                            )
Casey Sterk and Kevin Maher individually )
and on behalf of others similarly situated, )
                                            )               Case No. 18-cv-10634
                                            )
                      Plaintiff(s)          )               CLASS ACTION COMPLAINT
                                            )               JURY TRIAL DEMANDED
v.                                          )
                                            )
JPMORGAN CHASE & CO., JOHN                  )
EDMONDS, and JOHN DOES,                     )
                                            )
                      Defendants.           )
__________________________________ )



       Plaintiffs Casey Sterk and Kevin Maher (“Plaintiffs”), based upon personal knowledge,

information, belief, and investigation of counsel, allege as follows against Defendants JPMorgan

Chase & Co., John Edmonds, and John Does (collectively, “Defendants”).

                                SUMMARY OF ALLEGATIONS

       1.       This action arises from Defendants’ unlawful and intentional manipulation of gold,

silver, platinum, and palladium futures and options contracts (collectively, “Precious Metals

Futures Contracts”) which were traded on the New York Mercantile Exchange (“NYMEX”) and

the Commodity Exchange, Inc. (“COMEX”) from at least as early as January 1, 2009 through at

least December 31, 2015 (the “Class Period”) in violation of the Commodity Exchange Act, 7

U.S.C. §§ 1, et seq. (the “CEA”) and the common law.

       2.       Defendants consist of a group of precious metals traders and their employer.




                                                 1
                Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 2 of 19



         3.        On October 9, 2018, Defendant Edmonds pled guilty in the District of Connecticut

to one count of conspiracy to defraud the market and manipulate the prices of NYMEX and

COMEX Precious Metals Futures Contracts and one count of commodities fraud.1

         4.        Defendants manipulated the prices of NYMEX and COMEX precious metals

futures and options contracts during the Class Period using a technique called “spoofing” whereby

Defendants routinely placed electronic orders to buy and sell such futures contracts with the intent

to cancel those orders before execution (“spoof orders”). See infra ¶ 38.

         5.        These spoofing orders injected materially false and illegitimate signals of supply

and demand into the market and were intended to induce other market participants, such as the

Plaintiffs, to trade against Defendants’ genuine orders.

         6.        But for the Defendants’ misleading inducements, Plaintiffs and the other market

participants otherwise would not have traded.

         7.        Accordingly, the spoof orders were designed to, and did, artificially move the

prices of NYMEX and COMEX precious metals futures and options contracts during the Class

Period in a direction that was favorable to Defendants, but unfavorable to Plaintiffs.

                                       JURISDICTION AND VENUE

         8.        Gold, silver, platinum, and palladium are “commodities” and are the “commodities

underlying” the futures and options contracts traded on the NYMEX and COMEX, as those terms

are defined and used in Sections 1a(4) and 22 of the CEA, 7 U.S.C. §§ 1a(4) and 25(a)(1)(D),

respectively.




1
 U.S. v Edmonds, No. 10 CR 239, ECF Nos. 7-8 (D. Conn. Oct. 9, 2018). The Edmond case stemmed from an
ongoing investigation run by the FBI’s New York field office. Plaintiffs anticipate that the DOJ will take further
actions as their investigation proceeds.
                                                            2
              Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 3 of 19



       9.        This Court has jurisdiction over this action pursuant to Section 22 of the CEA, 7

U.S.C. § 25, and 28 U.S.C. §§ 1331 and 1337.

       10.       Venue is proper in the Southern District of New York, pursuant to Section 22 of

the CEA, 7 U.S.C. § 25(c), and 28 U.S.C. § 1391(b), (c) and (d). The Defendants transacted

business in the Southern District of New York, the claims arose in the Southern District of New

York, and a substantial part of the events or omissions giving rise to the claims occurred in the

Southern District of New York.

       11.       Defendants made use of the means and instrumentalities of transportation or

communication in, or the instrumentalities of, interstate commerce, or of the mails in connection

with the unlawful acts and practices and courses of business alleged in this Complaint.

                                              PARTIES

         A.      Plaintiffs

       12.       Plaintiff Casey Sterk is an individual who resides in Encinitas, California. Mr.

Sterk transacted in silver, gold and platinum futures contracts at artificial prices proximately

caused by Defendants’ manipulative conduct. As a result, Mr. Sterk was damaged and suffered

legal injury to his business or property.

       13.       Plaintiff Kevin Maher is an individual who resides in Cambridge, New York state.

Mr. Maher transacted in silver and gold futures contracts at artificial prices proximately caused by

Defendants’ manipulative conduct. As a result, Mr. Maher was damaged and suffered legal injury

to his business or property

         B.      Defendants

       14.       Defendant JPMorgan Chase & Co. (“JPM”) is an investment bank and financial

services company headquartered in this District at 270 Park Avenue, New York, New York,

10017. Defendant JPM provides businesses, institutions, and individuals with investment banking,

                                                   3
               Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 4 of 19



treasury and securities, asset management, private banking, and commercial banking services. Its

U.S.-based traders transacted in precious metals futures and options contracts on NYMEX and

COMEX throughout the Class Period.

         15.     Defendant Edmonds was employed by Defendant JPM during the Class Period as

a precious metals trader. Defendant Edmonds is a resident of Brooklyn, New York and pled guilty

to one count of conspiracy to defraud the market and manipulate the prices of NYMEX and

COMEX Precious Metals Futures Contracts and one count of commodities fraud related to the

allegations herein.

         16.     Defendants John Does, are other precious metals traders employed by Defendant

JPM that participated in, facilitated, and assisted with the manipulation and unlawful conduct

alleged herein. These defendants are both known and unknown to the United States Attorney.

                                SUBSTANTIVE ALLEGATIONS

          A.     Market Background and Definitions

         17.     The CME Group is comprised of four Designated Contract Markets (“DCMs”).2

The CME Group is also the holding company and the parent of the NYMEX and COMEX. The

CME Group’s Global Headquarters is located at 20 South Wacker Drive, Chicago, Illinois 60606.

         18.     CME Globex, which is owned and operated by the CME Group, is an electronic

trading platform used to trade futures and options contracts. CME Globex is an open access

marketplace that allows a market participant to directly enter his or her own trades and participate

in the trading process. This includes the ability to view the book of orders and real-time price data

virtually 24 hours a day.

         19.     The CME Globex platform facilitates the trading of futures and options contracts,

between buyers and sellers, including trading other than on a principal-to-principal basis.


2
    The DCMs are CME, CBOT, COMEX, and NYMEX.
                                                  4
                  Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 5 of 19



          20.       To access CME Globex, customers must have a CME Group clearing firm

relationship, CME Group-certified trading application and connectivity to CME Globex.3 Thus,

anyone who has an account with a Futures Commission Merchant (“FCM”)4 or an Introducing

Broker, can trade on CME Globex.5

          21.       CME Globex falls within the Commodity Futures Trading Commission’s definition

of an “exchange” i.e., “[a] central marketplace with established rules and regulations where buyers

and sellers meet to trade futures and options contracts or securities.”6

          22.       A variety of CME Group products are available to trade on the CME Globex

platform including, but not limited to, precious metals futures and options contracts.7

          23.       A futures contract is a legally binding, standardized agreement to buy or sell a

standardized commodity, specifying quantity and quality at a set price on a future date (the

delivery date). In practice, very few futures contracts, which are traded each year, are satisfied by

the delivery of the underlying commodity.

          24.       There are two sides to a futures contract a “long” side and a “short” side. The

“long” side is the buyer of the futures contract. This means that the person with the “long” side is

obligated to take delivery and pay for the commodity at the agreed upon future delivery date

          25.       The “short” side is the seller of the contract. This means that the person with the

“short” side is obligated to make delivery of the underlying commodity on the agreed upon future

delivery date.

          26.       Very few futures contracts are satisfied by delivery as most long buyers and short


3
    CME Globex Reference Guide, p. 5 (available athttps://www.cmegroup.com/globex/files/GlobexRefGd.pdf).
4
 An FCM is an individual or organization involved in the solicitation or acceptance of buy or sell orders for futures or
options on futures in exchange for a commission or other assets from customers.
5
    CME Globex Reference Guide, p. 2 (available at https://www.cmegroup.com/globex/files/GlobexRefGd.pdf).
6
    https://www.cftc.gov/ConsumerProtection/EducationCenter/CFTCGlossary/glossary_e.html.
7
    CME Globex Reference Guide, p. 5 (available at https://www.cmegroup.com/globex/files/GlobexRefGd.pdf).
                                                           5
                  Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 6 of 19



sellers will offset or roll their obligation. To offset a futures contract the individual must execute a

trade which is the opposite of the position they currently have. For example, if individual buys one

long futures contract set for delivery in December to offset that trade they must sell one short

futures contract of the same futures contract set to delivery in December.

           27.      An options contract is an agreement that gives the buyer, or “option holder,” the

right, but not the obligation, to either buy or sell something at a specified price during a specified

time period. The buyer of an option pays an “option premium” to the seller for the right to buy

(call option) or sell (put option) the underlying commodity.

           28.      A “call option” confers upon the buyer the right, but not the obligation, to buy the

commodity at the specified price (the “strike” price) within a specific period of time. Conversely,

the seller of a “call option” is obligated to deliver a long position in the underlying commodity if

the buyer opts to exercise the option. This means the call buyer will profit when the underlying

asset increases in price, and the seller profits when the underlying asset decreases in price.

           29.      A “put option” confer upon the buyer the right, but not the obligation, to sell the

underlying commodity at the strike price within a specific period of time. The seller of a put option

then has the obligation to buy the underlying commodity at the strike price if the option is

exercised. A put option becomes more valuable as the price of the underlying stock depreciates

relative to the strike price. Conversely, a put option loses its value as the underlying stock

increases. It also decreases in value as the expiration date approaches.

           30.      The COMEX Gold Futures Contract (“GC”) is a futures contract where the

underlying commodity is 100 troy ounces of gold. COMEX gold futures contracts are listed on the

COMEX and traded electronically on the CME’s Globex platform.8




8
    See https://www.cmegroup.com/trading/metals/precious/gold_contractSpecs_futures.html.
                                                          6
                  Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 7 of 19



           31.       The COMEX Gold Options Contract (“OG”) is an options contract where the

underlying contract is one COMEX Gold futures contract. COMEX gold options contracts are

listed on the COMEX and traded electronically on the CME’s Globex platform.9

           32.       The NYMEX Palladium Futures Contracts (“PA”) have an underlying contract

commodity is 100 troy ounces palladium. NYMEX palladium futures contracts are listed on the

NYMEX, subject to the rules and regulations of NYMEX, and traded electronically on the CME’s

Globex platform.10

           33.       The NYMEX Palladium Options Contracts (“PAO”) have an underlying contract

of one NYMEX Palladium futures contract. NYMEX palladium options contracts are listed on the

NYMEX, subject to the rules and regulations of NYMEX, and traded electronically on the CME’s

Globex platform.11

           34.       The NYMEX Platinum Futures Contract (“PL”) have an underlying commodity is

50 troy ounces of platinum. NYMEX platinum futures contracts are listed on the NYMEX, subject

to the rules and regulations of NYMEX, and traded electronically on the CME’s Globex

platform.12

           35.       The NYMEX Platinum Options Contract (“PO”) have an underlying contract is

one NYMEX Platinum futures contract. NYMEX platinum options contracts are listed on the

NYMEX, subject to the rules and regulations of NYMEX, and traded electronically on the CME’s

Globex platform.13




9
    https://www.cmegroup.com/trading/metals/precious/gold_contractSpecs_options.html
10
     https://www.cmegroup.com/trading/metals/precious/palladium_contractSpecs_futures.html
11
     https://www.cmegroup.com/trading/metals/precious/palladium_contractSpecs_options.html
12
     https://www.cmegroup.com/trading/metals/precious/platinum_contractSpecs_futures.html
13
     https://www.cmegroup.com/trading/metals/precious/platinum_contractSpecs_options.html
                                                          7
                   Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 8 of 19



           36.       The COMEX Silver Futures Contract (“SI”) is a futures contract where the

underlying commodity is 5,000 troy ounces of silver. COMEX silver futures contracts are listed on

the COMEX, subject to the rules and regulations of COMEX and traded electronically on the

CME’s Globex platform.14

           37.       The COMEX Silver Options Contract (“SO”) is a futures contract where the

underlying commodity is one COMEX Silver futures contract. COMEX silver futures contracts are

listed on the COMEX, subject to the rules and regulations of COMEX and traded electronically on

the CME’s Globex platform.15

           38.       Spoofing is a disruptive and prohibited trading practice. It is the act of entering an

order or causing an order with the intent to cancel the order before execution or to modify the

order to avoid execution. This is typically done to generate selling or buying interest in a specific

contract and creates a misleading and artificial appearance of buy-or sell-side pressure.16

             B.      Defendants Manipulated The Prices Of NYMEX And COMEX Precious
                     Metals Futures And Options Contracts To Artificial Levels Throughout
                     The Class Period

           39.       The social benefits that justify commodity futures trading are (a) price discovery;

(b) efficient risk-transfer, and (c) price stabilization. See Cargill. Inc. v. Hardin, 452 F.2d 1154,

1156-58 (8th Cir. 1971). Price manipulation destroys all three of these benefits. Cargill, 452 F.2d

at 1156- 58.

           40.       To reap those social benefits commodities traders must be acting in accordance

with the standard behavior of acting in an economic and economically rational manor.




14
     https://www.cmegroup.com/trading/metals/
15
 https://www.cmegroup.com/trading/metals/precious/silver_contractSpecs_options.html?optionProductId=193#option
ProductId=193
16
     https://institute.cmegroup.com/courses/market-regulation/modules/disruptive-practices-prohibited-spoofing
                                                            8
                  Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 9 of 19



           41.      When an organization or an individual fails to act in an economic or economically

rational manor those actions (or lack of actions) are deemed to be pursuant to a manipulative

scheme.

           42.      An example of a failure to act in accordance with the social benefits of

commodities futures trading is by “spoofing,” and creating an illusion in the market to benefit from

the false market movement they created. Such actions were taken by the Defendants over the Class

Period. See infra ¶¶ 46-50.

           43.      Instead of acting in an economically rational manor the Defendants’ perpetrated a

sophisticated manipulative scheme in which they injected materially false and illegitimate signals

of supply and demand into the market in order to (a) induce other market participants to trade

against Defendants’ genuine orders (i.e., orders that Defendants did want to execute) on the

opposite side of the market from the spoof orders at prices, quantities, and times at which Plaintiffs

and the other market participants otherwise would not have traded, and (b) financially benefit

Defendants.

           44.      Defendants routinely placed electronic orders to buy and sell NYMEX and

COMEX Precious Metals Futures Contracts with the intent to cancel those orders before execution

to make profits and avoid losses.

           45.      Defendant Edmonds already admitted that, from 2009 through 2015, he

“knowingly and willfully conspired with others at [Defendant] JP Morgan to commit wire fraud,

commodities fraud, commodities price manipulation and spoofing, and [ ] knowingly and with the

intent to defraud executed, and attempted to execute, a scheme to defraud others in connection

with Precious Metals Futures Contracts.”17




17
     U.S. v Edmonds, No. 10 CR 239, ECF No 3 (D. Conn. Oct 9, 2018).
                                                         9
                 Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 10 of 19



           46.      Defendant Edmonds further admitted that as a precious metals trader at Defendant

JPM he was “instructed by supervisors and more senior traders to trade in a certain fashion

namely, to place orders that [he] intended to cancel before execution, which is also referred to as

‘spoofing’. More specifically, [he] was instructed that if a client wished to sell futures, [he] should

simultaneously place both bids and offers with the intent of canceling the bids prior to execution.

In other words, by placing bids that [he] never intended to execute, [he] would falsely transmit

liquidity and price information, which would deceive other market participants regarding supply

and demand. These actions would induce those other market participants to trade against the orders

that [he and Defendant JPM] wanted to execute. Stated differently, by placing multiple bids which

[he and Defendant JPM] never intended to execute, [he and Defendant JPM] created market

activity which artificially drove the sell price up and induced other market participants to purchase

at an inflated price.”18

           47.      Defendants Edmonds and JPM would also follow the procedure referenced above

in ¶ 46 if their client wished to buy precious metals futures.

           48.      A specific example of Defendant Edmonds’ and JPM’s manipulative behavior

took place on or about October 12, 2012. On that date at approximately 1:08:48.831 p.m. (Central

Daylight Time), Defendant Edmonds, with the knowledge and consent of his supervisors at JPM,

placed a spoof order to sell 402 COMEX silver futures contracts at the price of $33.610.

           49.      Defendants placed this order with the intent, to cancel the offer before it could be

executed which sent materially false and illegitimate signals of supply and demand to the market

so that Defendants could purchase approximately six COMEX silver futures contracts at an

artificially low price.




18
     U.S. v Edmonds, No. 10 CR 239, ECF No 3 (D. Conn. Oct 9, 2018).
                                                         10
             Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 11 of 19



       50.      Defendants’ false and misleading orders were placed electronically from JPM’s

computers in New York, New York, and traveled interstate to servers in Chicago, Illinois.

       51.      This manipulative strategy injured Plaintiffs and the Class by causing them to

transact in NYMEX and COMEX precious metals futures and options contracts at artificial prices

and thereby suffer monetary losses.

       52.      Through their manipulative conduct, Defendants unlawfully increased their profits

at the expense of Plaintiffs and the Class. As a result of Defendants’ sophisticated manipulative

strategy, innocent market participants such as Plaintiffs who traded NYMEX and COMEX

precious metals futures and options contracts, traded at artificial prices throughout the Class Period

caused by Defendants’ manipulation.

                                CLASS ACTION ALLEGATIONS

       53.      Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of themselves and as representatives of the following Class:

         All persons and entities that were injured by Defendants’ illegal activities who
         purchased or sold any NYMEX platinum futures contract, NYMEX palladium
         futures contract, COMEX silver futures contract, COMEX gold futures contract,
         or any option on those futures contracts, during the period of at least January 1,
         2009 through at least December 31, 2015.

       54.      Excluded from the Class are Defendants, their officers and directors, management,

employees, subsidiaries, or affiliates. Also excluded from the Class is the Judge presiding over this

action, his or her law clerks, spouse, any other person within the third degree of relationship living

in the Judge’s household, the spouse of such person, and the United States Government.

       55.      The Class is so numerous that joinder of the individual members of the proposed

Class is impracticable. While the exact number of Class members is unknown to Plaintiffs,

Plaintiffs believe that at least hundreds, if not thousands, of geographically dispersed Class

members transacted in NYMEX platinum futures contract, NYMEX palladium futures contract,

                                                  11
               Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 12 of 19



COMEX silver futures contract, COMEX gold futures contract, or any option on those futures

contracts throughout the Class Period.

       56.        Plaintiffs’ claims are typical of the claims of the other members of the Class.

Plaintiffs and the members of the Class sustained damages arising out of Defendants’ common

course of conduct in the violations of law as complained of herein. The injuries and damages of

each member of the Class were directly caused by Defendants’ wrongful conduct in violation of the

laws as alleged herein.

       57.        Plaintiffs will fairly and adequately protect the interests of the members of the

Class. Plaintiffs are adequate representatives of the Class and have no interests that are adverse to

the interests of absent Class members. Plaintiffs have retained counsel competent and experienced

in class action litigation, including commodity futures manipulation class action litigation.

       58.        Common questions of law or fact exist as to Plaintiffs and all Class members, and

these common questions predominate over any questions affecting only individual members of the

Class. These predominant questions of law and/or fact common to the Class include, without

limitation:

              a. Whether Defendants’ manipulated the price of NYMEX platinum futures
                 contract(s), NYMEX palladium futures contract(s), COMEX silver futures
                 contract(s), COMEX gold futures contract(s), or the price of options on those futures
                 contracts, in violation of the CEA;

              b. Whether Defendants’ manipulated the price of NYMEX platinum futures
                 contract(s), NYMEX palladium futures contract(s), COMEX silver futures
                 contract(s), COMEX gold futures contract(s), or the price of options on those futures
                 contracts, to be artificial;

              c. Whether such manipulation caused a cognizable injury under the CEA;

              d. Whether Defendants’ unlawful conduct caused actual damages to Plaintiffs and the
                 Class;

              e. Whether Defendants were unjustly enriched at the expense of Plaintiffs and
                 members of the Class;

                                                   12
              Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 13 of 19



             f. The operative time period and extent of Defendants’ unlawful conduct; and

             g. The appropriate nature and measure of Class-wide relief.

       59.       A class action is superior to other methods for the fair and efficient adjudication of

this controversy because joinder of all Class members is impracticable. Treatment as a class action

will permit a “large number” of similarly situated persons to adjudicate their common claims in a

single forum simultaneously, efficiently, and without the duplication of effort and expense that

numerous individual actions would engender. Class treatment will also permit the adjudication of

claims by many class members who could not afford individually to litigate claims such as those

asserted in this Complaint. The cost to the court system of adjudication of such individualized

litigation would be substantial. The prosecution of separate actions by individual members of the

Class would create a risk of inconsistent or varying adjudications, establishing incompatible

standards of conduct for the Defendants.

       60.       Plaintiffs are unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.

               EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

       61.       The applicable statutes of limitations relating to the claims for relief alleged in

herein were tolled because of fraudulent concealment involving both active acts of concealment by

Defendants and inherently self-concealing conduct.

       62.       Defendants concealed their manipulative acts by, inter alia, placing orders

electronically with the intent to buy or sell NYMEX and COMEX Precious Metals Futures

Contracts at a certain price, even though they secretly had no intent of transacting at that level. At

no point did Defendant disclose that they placed these orders to manipulate the prices of NYMEX

and COMEX Precious Metals Futures Contracts. Because of such fraudulent concealment, and the

fact that Defendants’ manipulation is inherently self-concealing, Plaintiffs and the members of the

                                                   13
                 Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 14 of 19



Class could not have discovered the existence of Defendants’ manipulation any earlier than the

date of the public disclosures thereof. As a result, Plaintiffs and the Class had no knowledge of

Defendants’ unlawful and self-concealing manipulative acts and could not have discovered the

same by the exercise of due diligence on or before November 5, 2018, when U.S. District Court

Judge Robert N. Chatigny granted the U.S. Department of Justice’s motion to unseal the case,

against Defendant Edmonds.19

           63.       As a result of the concealment of Defendants’ unlawful conduct, and the self-

concealing nature of Defendants’ manipulative acts, Plaintiffs assert the tolling of the applicable

statute of limitations affecting the rights of the causes of action asserted by Plaintiffs.

           64.       Defendants are equitably estopped from asserting that any otherwise applicable

limitations period has run.

                                            CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF
                       Manipulation in Violation of the Commodity Exchange Act
                                          7 U.S.C. §§ 1, et seq.
                                      (As Against All Defendants)

           65.       Plaintiffs re-allege and incorporate the preceding allegations of this Complaint

with the same force and effect as if fully restated herein.

           66.       Defendants through their acts alleged herein, from at least January 1, 2009 through

at least December 31, 2015, specifically intended to and did cause unlawful and artificial prices of

NYMEX platinum futures contracts, NYMEX palladium futures contracts, COMEX silver futures

contracts, COMEX gold futures contracts, and options on those futures contracts, in violation of the

CEA, 7 U.S.C. § 1, et seq., through their use of fictitious buy and sell orders and other

manipulative conduct.



19
     U.S. v Edmonds, No. 10 CR 239, ECF No. 12 (D. Conn. Oct 9, 2018).
                                                         14
              Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 15 of 19



       67.       Defendants manipulated the price of a commodity in interstate commerce or for

future delivery on or subject to the rules of any registered entity, in violation of the CEA.

       68.       During the Class Period, the prices of NYMEX platinum futures contracts,

NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold futures

contracts, and options on those futures contracts, did not result from the legitimate market

information and the forces of supply and demand. Instead, the prices of NYMEX platinum futures

contracts, NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold

futures contracts, and options on those futures contracts, were artificially inflated, or deflated, by

Defendants’ spoofing and other manipulative trading activities.

       69.       Throughout the Class Period, Defendants entered large orders to buy or sell without

the intention of having those orders filled, and specifically intending to cancel those orders prior to

execution. Defendants did this with the intent to inject illegitimate information about supply and

demand into the market place, and to artificially move prices up or down to suit Defendants’ own

trades and positions. As a result of these artificial prices, Plaintiffs and the Class suffered losses on

their trades in NYMEX platinum futures contracts, NYMEX palladium futures contracts, COMEX

silver futures contracts, COMEX gold futures contracts, and options on those futures contracts.

       70.       Through their use of spoofing and other manipulative techniques, Defendants

manipulated the prices of NYMEX platinum futures contracts, NYMEX palladium futures

contracts, COMEX silver futures contracts, COMEX gold futures contracts, and options on those

futures contracts, throughout the Class Period and thereby caused damages to Plaintiffs and Class

members who purchased or sold such instruments at the artificially inflated or deflated prices.

       71.       At all times and in all circumstances previously alleged herein, Defendants had the

ability to cause and did cause artificial prices of NYMEX platinum futures contracts, NYMEX

palladium futures contracts, COMEX silver futures contracts, COMEX gold futures contracts, and


                                                   15
             Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 16 of 19



options on those futures contracts. Defendants, either directly and/or through their employees

and/or affiliates, were active in the markets for NYMEX platinum futures contracts, NYMEX

palladium futures contracts, COMEX silver futures contracts, COMEX gold futures contracts, and

options on those futures contracts, and were aware of the effects of spoofing and other

manipulative conduct on those markets.

       72.       By their intentional misconduct, Defendants each violated Sections 6(c), 6(d), 9(a),

and 22(a) of the CEA, 7 U.S.C. §§ 9, 13b, 13(a), and 25(a), throughout the Class Period.

       73.       As a result of Defendants’ unlawful conduct, Plaintiffs and members of the Class

have suffered damages and injury-in-fact due to artificial prices for NYMEX platinum futures

contracts, NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold

futures contracts, and options on those futures contracts, to which Plaintiffs and the Class would

not have been subject but for the unlawful conduct of the Defendants as alleged herein.

       74.       Plaintiffs and members of the Class are entitled to actual damages sustained in

NYMEX platinum futures contracts, NYMEX palladium futures contracts, COMEX silver futures

contracts, COMEX gold futures contracts, and options on those futures contracts for the violations

of the CEA alleged herein.

                               SECOND CLAIM FOR RELIEF
                      For Employing a Manipulative and Deceptive Device
                         In Violation of The Commodity Exchange Act
                          7 U.S.C. §§ 1, et seq. and Regulation 180.1(a)
                                  (As Against All Defendants)

       75.       Plaintiffs re-allege and incorporate the preceding allegations of this Complaint

with the same force and effect as if fully restated herein.

       76.       Defendants’ unlawful conduct as described herein, including the use of

systematically submitting and cancelling spoof orders and engaging in other manipulative conduct

in order to artificially move prices for NYMEX platinum futures contracts, NYMEX palladium

                                                   16
                 Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 17 of 19



futures contracts, COMEX silver futures contracts, COMEX gold futures contracts, and options on

those futures contracts, constitutes the employment of a manipulative and deceptive device.

          77.       As alleged herein, Defendants acted intentionally—and, even if they are found to not

have acted intentionally, then at least acted recklessly—in employing the manipulative and deceptive

device to procure ill-gotten trading profits at the expense of Plaintiffs and the Class.

          78.       By their intentional misconduct, Defendants each violated Sections 6(c) and 22(a)

of the CEA, 7 U.S.C. §§ 9 and 25(a), throughout the Class Period.

          79.       As a result of Defendants’ unlawful conduct, Plaintiffs and members of the Class

have suffered damages and injury-in-fact due to artificial prices for NYMEX platinum futures

contracts, NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold

futures contracts, and options on those futures contracts, to which Plaintiffs and the Class would

not have been subject but for the unlawful conduct of the Defendants as alleged herein.

          80.       Plaintiffs and members of the Class are entitled to damages for the violations of the

CEA alleged herein.

                                    THIRD CLAIM FOR RELIEF
                Principal-Agent Liability for Violation of The Commodity Exchange Act
                                           7 U.S.C. §§ 1, et seq.
                                      (As Against All Defendants)

          81.       Plaintiffs re-allege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

          82.       Each Defendant is liable under Section 2(a)(1) of the CEA, 7 U.S.C. § 2(a)(1), for

the manipulative acts of their agents, representatives, and/or other persons acting for them in the

scope of their employment.

          83.       Plaintiffs and members of the Class are entitled to damages for the violation alleged

herein.



                                                     17
               Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 18 of 19



                                   FOURTH CLAIM FOR RELIEF
                                         Unjust Enrichment
                                     (As Against All Defendants)

        84.        Plaintiffs re-allege and incorporate the preceding allegations of this Complaint

with the same force and effect as if fully restated herein.

        85.        Defendants benefited financially from their unlawful acts. As alleged herein,

Defendants submitted spoof orders electronically and employed other manipulative techniques to

manipulate the prices of NYMEX platinum futures contracts, NYMEX palladium futures contracts,

COMEX silver futures contracts, COMEX gold futures contracts, and options on those futures

contracts, in an artificial direction. Defendants intended to, and did, artificially alter prices in a

direction that benefitted their trades and positions, at the expense of Plaintiffs and the Class.

        86.        These unlawful acts caused Plaintiffs and other members of the Class to suffer

injury, lose money, and transact at artificial prices for in NYMEX platinum futures contracts,

NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold futures

contracts, and options on those futures contracts.

        87.        As a result of the foregoing, it is unjust and inequitable for Defendants to have

enriched themselves in this manner at the expense of Plaintiffs and members of the Class, and the

circumstances are such that equity and good conscience require Defendants to make restitution.

        88.        Each Defendant should pay restitution for its own unjust enrichment to Plaintiffs

and members of the Class.

                                        PRAYER FOR RELIEF


        WHEREFORE, Plaintiffs respectfully request that the Court grant the requested relief as

follows:

              a. for an Order certifying this lawsuit as a class action pursuant to Rules 23(a) and
                 23(b)(3) of the Federal Rules of Civil Procedure, designating Plaintiffs as the Class
                 representative, and appointing their counsel as Class counsel;
                                                     18
              Case 1:18-cv-10634 Document 1 Filed 11/14/18 Page 19 of 19




            b. for a Judgment awarding Plaintiffs and the Class damages against Defendants for
               their violations of the CEA, together with prejudgment interest at the maximum rate
               allowable by law;

            c. for a Judgment awarding Plaintiffs and the Class restitution of any and all sums of
               Defendants’ unjust enrichment;

            d. for an award to Plaintiffs and the Class of their costs of suit, including reasonable
               attorneys’ and experts’ fees and expenses; and

            e. for such other relief as the Court deems just and proper.

                                      JURY TRIAL DEMANDED

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs hereby demand a

trial by jury for all issues so triable.


Dated: November 14, 2018                      Respectfully submitted,

                                                       /s/ Linda P. Nussbaum
                                              Linda P. Nussbaum
                                              Fred T. Isquith, Jr.
                                              NUSSBAUM LAW GROUP, P.C.
                                              1211 Avenue of the Americas, 40th Floor
                                              New York, NY 10036-8718
                                              (917) 438-9102
                                              lnussbaum@nussbaumpc.com
                                              fisquith@nussbaumpc.com

                                              Adam Frankel (pro hac pending)
                                              GREENWICH LEGAL ASSOCIATES, LLC
                                              881 Lake Avenue
                                              Greenwich, CT 06831
                                              Telephone & Fax: 203-622-6001
                                              afrankel@grwlegal.com

                                              Counsel for Plaintiffs and the Proposed Class




                                                  19
